DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in email response of 02 November 2021 by Dawn-Marie Bey Reg. No. 44442, in response to interview of 29 October 2021.
The claims have been amended as follows:
1. (Currently Amended) A computer-implemented system for cooperatively evolving a deep neural network structure that solves a provided problem when trained on a source of training data containing labeled examples of data sets for the problem, the system comprising: 
a memory storing a candidate supermodule genome database having a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of modules in the candidate supermodule and module interconnects among the modules in the candidate supermodule, at least one of the modules in each candidate supermodule including a neural network, each candidate supermodule having associated therewith storage for an indication of a respective supermodule fitness value; 

a processor which:



evaluates each instantiation of the given blueprint on validation data, to develop a blueprint instantiation fitness value associated with each of the blueprint instantiations, 
updates fitness values of all supermodules identified for inclusion in each instantiation of the given blueprint in dependence upon the fitness value of the blueprint instantiation, and 


selects blueprints for discarding from the pool of candidate blueprints in dependence upon their updated fitness values;
selects supermodules from the candidate supermodule pool for discarding in dependence upon their updated fitness values; 

forms new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules;
forms new blueprints in dependence upon a respective set of at least one parent blueprint from the pool of candidate blueprints; and 
deploys a selected one of the blueprints remaining in the candidate blueprint pool, instantiated with supermodules selected from the candidate supermodule pool.

2. (Currently Amended) The system of claim 1, wherein each supermodule in the pool of candidate supermodules further belongs to a subpopulation of the supermodules, 
wherein the blueprint topology hyperparameters of blueprints in the pool of candidate blueprints also identify a supermodule subpopulation for each included supermodule, 
wherein the processor further selects, for each supermodule identified in the blueprint, a supermodule from the subpopulation of supermodules which is identified by the blueprint, 
 is done so in further dependence upon the subpopulation to which the supermodules belong, 
wherein the 
wherein the processor further 

3. (Currently Amended) The system of claim 2, wherein the processor 

4. (Currently Amended) The system of claim 1, wherein the processor repeatedly invokes, for each of a plurality of generations, the training, the evaluating, the updating, the selecting, the forming, and the deploying.

6. (Currently Amended) The system of claim 1, wherein a particular supermodule is identified in a plurality of blueprint instantiations, and 
 processor 

8. (Currently Amended) The system of claim 1, wherein the processor 

9. (Currently Amended) The system of claim 1, wherein the processor

11. (Currently Amended) The system of claim 1, wherein the processor 

13. (Currently Amended) The system of claim 12, wherein during the forming, crossover and mutation of the module topology hyperparameters is performed, and 
wherein crossover and mutation of the module topology hyperparameters 

15. (Currently Amended) The computer-implemented method of claim 14, wherein each supermodule in the pool of candidate supermodules further belongs to a subpopulation of the supermodules, 

wherein the instantiating includes selecting, for each supermodule identified in the blueprint, a supermodule from the subpopulation of supermodules which is identified by the blueprint, 
wherein, in selecting supermodules from the candidate supermodule pool for discarding in dependence upon their updated fitness values, doing so in further dependence upon the subpopulation to which the supermodules belong, 
wherein, in forming new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules, forming the new supermodules only in dependence upon parent supermodules which belong to the same subpopulation, and 
wherein the method further includes re-speciating the supermodules in the pool of candidate supermodules into updated subpopulations.

19. (Currently Amended) The non-transitory computer readable storage medium of claim 18, wherein each supermodule in the pool of candidate supermodules further belongs to a subpopulation of the supermodules, 
wherein the blueprint topology hyperparameters of blueprints in the pool of candidate blueprints also identify a supermodule subpopulation for each included supermodule, 
wherein the instantiating includes selecting, for each supermodule identified in the blueprint, a supermodule from the subpopulation of supermodules which is identified by the blueprint, 

wherein, in forming new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules, forming the new supermodules only in dependence upon parent supermodules which belong to the same subpopulation, and 
wherein the method further includes re-speciating the supermodules in the pool of candidate supermodules into updated subpopulations.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 26-27 and further search, claims 1, 26-27 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
the memory further storing a blueprint genome database having a pool of candidate blueprints for solving the provided problem, each of the candidate blueprints identifying respective values for a plurality of blueprint topology hyperparameters of the blueprint, the blueprint topology hyperparameters including a number of included supermodules, and interconnects among the included supermodules, each candidate blueprint having associated therewith storage for an indication of a respective blueprint fitness value; 
a processor which:
...
for each given one of the blueprints in the training subset of blueprints: 
evaluates each instantiation of the given blueprint on validation data, to develop a blueprint instantiation fitness value associated with each of the blueprint instantiations,
updates fitness values of all supermodules identified for inclusion in each instantiation of the given blueprint in dependence upon the fitness value of the blueprint instantiation, and 
updates a blueprint fitness value for the given blueprint in dependence upon the fitness values for the instantiations of the blueprint; 
selects blueprints for discarding from the pool of candidate blueprints in dependence upon their updated fitness values; 
selects supermodules from the candidate supermodule pool for discarding in dependence upon their updated fitness values; 
forms new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules; 
forms new blueprints in dependence upon a respective set of at least one parent blueprint from the pool of candidate blueprints; and 
deploys a selected one of the blueprints remaining in the candidate blueprint pool, instantiated with supermodules selected from the candidate supermodule pool.

Claim 14:
...
storing a blueprint genome database having a pool of candidate blueprints for solving the provided problem, each of the candidate blueprints identifying respective values for a plurality of blueprint topology hyperparameters of the blueprint, the blueprint topology hyperparameters including a number of included supermodules, and interconnects among the included supermodules, each candidate blueprint having associated therewith storage for an indication of a respective blueprint fitness value; 
...
for each given one of the blueprints in the training subset of blueprints, 
evaluating each instantiation of the given blueprint on validation data, to develop a blueprint instantiation fitness value associated with each of the blueprint instantiations, 
updating fitness values of all supermodules identified for inclusion in each instantiation of the given blueprint in dependence upon the fitness value of the blueprint instantiation, and 
updating a blueprint fitness value for the given blueprint in dependence upon the fitness values for the instantiations of the blueprint; 
selecting blueprints for discarding from the pool of candidate blueprints in dependence upon their updated fitness values; 
selecting supermodules from the candidate supermodule pool for discarding in dependence upon their updated fitness values; 
forming new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules; 
forming new blueprints in dependence upon a respective set of at least one parent blueprint from the pool of candidate blueprints; and 
deploying a selected one of the blueprints remaining in the candidate blueprint pool, instantiated with supermodules selected from the candidate supermodule pool.

Claim 18:
...
storing a blueprint genome database having a pool of candidate blueprints for solving the provided problem, each of the candidate blueprints identifying respective values for a plurality of blueprint topology hyperparameters of the blueprint, the blueprint topology hyperparameters including a number of included supermodules, and interconnects among the included supermodules, each candidate blueprint having associated therewith storage for an indication of a respective blueprint fitness value; 
...
for each given one of the blueprints in the training subset of blueprints, 
evaluating each instantiation of the given blueprint on validation data, to develop a blueprint instantiation fitness value associated with each of the blueprint instantiations, 
updating fitness values of all supermodules identified for inclusion in each instantiation of the given blueprint in dependence upon the fitness value of the blueprint instantiation, and 
updating a blueprint fitness value for the given blueprint in dependence upon the fitness values for the instantiations of the blueprint; 
selecting blueprints for discarding from the pool of candidate blueprints in dependence upon their updated fitness values; 
selecting supermodules from the candidate supermodule pool for discarding in dependence upon their updated fitness values; 
forming new supermodules in dependence upon a respective set of at least one parent supermodule from the pool of candidate supermodules; 
forming new blueprints in dependence upon a respective set of at least one parent blueprint from the pool of candidate blueprints; and 
deploying a selected one of the blueprints remaining in the candidate blueprint pool, instantiated with supermodules selected from the candidate supermodule pool.

Regarding the cited limitations of claims 1, 14, 18, which do not appear to be taught by the prior art: Stanley et al. teaches the NeuroEvolution of Augmenting Technologies (NEAT) algorithm. This algorithm is very similar to the algorithm in the instant applicant; however, the NEAT algorithm comprises genomes structured as artificial neural networks with modules of the genome representing individual neurons. Pantridge et al. extends the NEAT algorithm to allow the modules to represent layers of the neural network structure.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise blueprints, which include supermodules (genomes), to which neuroevolution using augmented topologies is applied.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 14, 18.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 14, 18 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125